DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claims1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Park (US Patent Publication Number 2010/0039719 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1, 2, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (US Patent Publication Number 2011/0176796 A1) in view of Park (US Patent Publication Number 2010/0039719 A1).
Chiang teaches, as claimed in claim 1, a camera module (See Figure 1), comprising: a fixing member (112); a photographing unit (13) connected with the fixing member via a connection shaft (16); a driving component comprising a first magnetic member (15a) and a first conductive member (14), either of the first magnetic member and the first conductive member being fixed to the photographing unit (13), and the other being fixed to the fixing member, wherein the first conductive member is arranged to be located in a magnetic field of the first magnetic member, so as to generate, in response to reception of electric power by the first conductive member, a driving force capable of driving the photographing unit to rotate around the connection shaft in the magnetic field of the first magnetic member (.para. [0021]).  Chiang fails to teach wherein the first conductive member comprises multi-turn coils surrounding the photographing unit, respective turns of coils of the multi-turn coils are vertically stacked on top of each other to form a first cambered surface protruding outwardly; and wherein the first magnetic member comprises a second cambered surface facing the first cambered surface, a center of the second cambered surface coincides with a center of the first cambered surface, the center of the second cambered surface is located on an axis of the connection shaft, and wherein a gap is left between the second cambered surface and the first cambered surface. In a related endeavor, Park  teaches wherein the first conductive member (160) comprises multi-turn coils surrounding the photographing unit (See Figure 2), respective turns of coils of the multi-turn coils are vertically stacked on top of each other to form a first cambered surface protruding outwardly (see Figure 18); and wherein the first magnetic member (150)comprises a second 1 facing the first cambered a center of the second cambered surface coincides with a center of the first cambered surface, the center of the second cambered surface is located on an axis of the connection shaft, and wherein a gap is left between the second cambered surface and the first cambered surface (See Figure 2), wherein the camera module comprises a support member (131) for at least supporting the portion of the multi-turn coils (160) corresponding to the first magnetic member (150) surface protruding outwardly, and a center of the third cambered surface coincides with that of the second cambered surface (see Fig 2.).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the camera module, as taught by Chiang, with the coil unit, as taught by Park, for the purpose of providing a provides a lens driving apparatus in which a dead space is minimized (.para. [0005]).
Chiang teaches, as claimed in claim 2, wherein the camera module comprises two first magnetic members (15a and 15b), and the two first magnetic members are located on respective sides of an extension direction of the connection shaft (16), and the first conductive member is arranged in the magnetic field of each first magnetic member so as to generate, in response to reception of electric power by the first conductive member, driving forces for driving the photographing unit in opposite directions in the magnetic fields of the two first magnetic members, respectively (.para. [0022]).
Chiang teaches, as claimed in claim 14, wherein the connection shaft is a hinge shaft (16), and the photographing unit is hinged to the fixing member.
Chiang teaches, as claimed in claim 15, an electronic device comprising the camera module (See Figure 1).



Claims 6-10, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Chiang (US Patent Publication Number 2011/0176796 A1) in view of Park (US Patent Publication Number 2010/0039719 A1)., further in view of Cheng (CN Patent Publication Number 103809263 A).
Chiang in view of Park  fail to teach, as claimed in claim 6, wherein the photographing unit comprises a first base for fixing an imaging sensor and a bracket for supporting a lens assembly, the bracket being connected with the first base via a first elastic member, and the photographing unit further comprises a second magnetic member above the first base and a second conductive member attached to the bracket, wherein the second conductive member is arranged to be located in the magnetic field of the second magnetic member such that the second conductive member generates, in response to reception of electric power by the second conductive member, a driving force capable of driving the bracket to move in a direction toward or away from the first base wherein the second magnetic member is connected with a first yoke, and the coils surround the first yoke. In a related endeavor, Cheng teaches wherein the photographing unit comprises a first base (926) for fixing an imaging sensor and a bracket (930) for supporting a lens assembly, the bracket being connected with the first base via a first elastic member (940), and the photographing unit further comprises a second magnetic member (936b) above the first base and a second conductive member (932) attached to the bracket, wherein the second conductive member is arranged to be located in the magnetic field of the second magnetic member such that the second conductive member generates, in response to reception of electric power by the second conductive member, a driving force capable of driving the bracket to move 
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the camera module as taught by Chiang in view of Park  with the photographing unit as taught by Cheng for the purpose of providing thinner, smaller, and/or lighter portable electronic devices to reduce manufacture costs (.para. [0006]).
Chiang and Park fail to teach, as claimed in claim 7, wherein the camera module further comprises a second elastic member. In a related endeavor Cheng teaches wherein the camera module further comprises a second elastic member (938), the second elastic member is used for connecting the first yoke (924) with the first magnetic member or the fixing member.
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the camera module as taught by Chiang and  Park , with the photographing unit, as taught by Cheng, for the purpose of providing thinner, smaller, and/or lighter portable electronic devices to reduce manufacture costs (.para. [0006]).
Chiang teaches, as claimed in claim 8, wherein the axis of the connection shaft passes through a geometric center of the photographing unit (See Figure 1).
Chiang and Park  fail to teach, as claimed in claim 9, wherein the second elastic member is a voice coil motor spring piece, the voice coil motor spring piece comprising an outer ring and an inner ring, the outer ring being connected with the first elastic member or the fixing member, the inner ring comprising a first spring wire segment and a second spring wire segment connected with the first yoke, wherein the first spring wire segment and the second spring wire segment are symmetrical with respect to the connection shaft, and each of the first spring wire 
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the camera module as taught by Chiang and Park , with the photographing unit, as taught by Cheng, for the purpose of providing thinner, smaller, and/or lighter portable electronic devices to reduce manufacture costs (.para. [0006]).
Chiang and Park  fail to teach, as claimed in claim 10, wherein the first spring wire segment and the second spring wire segment both comprise a central region and end regions, the central region being connected with the first yoke, and the first yoke is provided with escape grooves in positions corresponding to the end regions. In a related endeavor, Cheng teaches wherein the first spring wire segment and the second spring wire segment (938 and 940) both comprise a central region and end regions, the central region being connected with the first yoke (924), and the first yoke is provided with escape grooves in positions corresponding to the end regions.
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the camera module as taught by Chiang 
Chiang and Park  fail to teach, as claimed in claim 16, wherein the electronic device further comprises a controller connected with the first conductive member and the photographing unit, respectively, and the controller is configured for controlling a current flowing through the first conductive member and controlling the photographing unit to be switched on and off. In a related endeavor, Cheng teaches  teach wherein the electronic device further comprises a controller (218) connected with the first conductive member and the photographing unit, respectively, and the controller is configured for controlling a current flowing through the first conductive member and controlling the photographing unit to be switched on and off  (.para. [0035]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the camera module as taught by Chiang and Park , with the photographing unit, as taught by Cheng, for the purpose of providing thinner, smaller, and/or lighter portable electronic devices to reduce manufacture costs (.para. [0006]).
Chiang and Park  fail to teach, as claimed in claim 20, wherein the fixing member is a housing provided with an opening, wherein the photographing unit and the driving component are both located inside the housing, and an optical path of the photographing unit passes through the opening In a related endeavor, Cheng teaches , wherein the fixing member is a housing (916) provided with an opening, wherein the photographing unit and the driving component are both located inside the housing, and an optical path of the photographing unit passes through the opening (See Figure 9).
.

Allowable Subject Matter
Claims 12 and 13 are allowed.
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art teaches a camera module, comprising: a fixing member; a photographing unit connected with the fixing member via a connection shaft; a driving component comprising a first magnetic member and a first conductive member, the prior art fails to simultaneously teach: wherein the housing comprises a second yoke, and the first magnetic member is fixed to the second yoke, as claimed in claim 12; wherein by means of the controller, receiving a wide view angle photographing signal, and controlling the first conductive member to be supplied with a current in a first direction so as to generate in the magnetic field of the first magnetic member a driving force capable of driving the photographing unit to rotate around the connection shaft in a third direction; controlling the photographing unit to be switched on and controlling the first conductive member to be supplied with a current in a second direction opposite to the first direction by the controller when the photographing unit rotates in the third direction to a first position, so as to generate in the magnetic field of the first magnetic member a driving force .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571) 270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOURNEY F SUMLAR/Examiner, Art Unit 2872

15 March 2021                                                                                                                                                                                                        
/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  The curvature on magnet 150 is considered the 2nd cambered surface